          Case 1:20-cv-04608-VSB Document 60 Filed 12/28/20 Page 1 of 1

                SHUKAT ARROW HAFER WEBER & HERBSMAN, LLP
                                        Attorneys At Law
                                  494 Eighth Avenue, Sixth Floor
                                    New York, New York 10001
                                     Entrance on 35th Street

 J. Jeffrey Hafer                                                   Peter S. Shukat (1970-2014)
 Dorothy M. Weber                                                    Allen H. Arrow (1954-2016)
 Jonas E. Herbsman                                                             -----------------
 Michael B. Frisch                                                    Telephone (212) 245-4580
 Elliot A. Resnik                                                    Telecopier (212) 956-6471
 Joseph M. Conley
 Andrew J. Dunn                                                                -----------------
                                                                          +Of Counsel
      -----------------
 Judith A. Meyers+
                                                                              WRITER’S E-MAIL:
                                                                            dorothy@musiclaw.com


                                             December 23, 2020

Via ECF
The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Room 415                                          12/28/2020
New York, New York 10007
        Re:      Regent Music Corporation v. Delphine Productions et al.,
                 Case No.: 1:20-CV-04608
Dear Judge Broderick:
        We write on behalf of Plaintiff Regent Music Corporation in accordance with Rule 1(G) of
Your Honor’s Individual Rules & Practices to request an extension of time for all parties to file
their supplemental briefing pursuant to the Court’s November 19, 2020 Memo Endorsement Order.
(Doc. 49).
        The original due date for supplemental briefing is Monday, January 11, 2021. Plaintiff
seeks an extension to the following week, Tuesday, January 19, 2021 (Monday, January 18, 2021
is Martin Luther King Jr. Day). This is the first request for an extension of the due date for the
supplemental brief. Mr. Gottlieb, counsel for defendant Delphine Productions S.A., and Mr.
Kramer, counsel for defendant Paul de Senneville, both consent to the extension. Plaintiff has
retained an expert based in France, and work on the brief has been slowed due to the negative
impacts of COVID-19 pandemic combined with the upcoming holiday period. This extended date
will not affect the date by which Plaintiff must file an Amended Complaint (January 11, 2021) or
the briefing schedule regarding Delphine’s motion to dismiss. (Doc. 53). See Order dated
December 22, 2021. (Doc. 58).
                                             Respectfully submitted,
                                             SHUKAT ARROW HAFER WEBER
                                             & HERBSMAN, LLP
                                             _/s/Dorothy M. Weber___
                                             Dorothy M. Weber, Esq.
cc:     Marc S. Gottlieb, Esq. (via ECF)
        Samuel E. Kramer, Esq. (via ECF)
